ORDER
PER CURIAM.
On consideration of the motion of appel-lee to stay the mandate and for reconsideration of the denial of the petition for rehearing en banc, 525 A.2d 595, the response of appellant thereto, the request of appellee for leave to reply to the response to the motion, the lodged reply, and the opposition thereto, it is
ORDERED that the motion for leave to reply is granted and the Clerk is directed to file the lodged reply. It is
FURTHER ORDERED on behalf of the division assigned to this case that the motion to stay the mandate is denied. It is
FURTHER ORDERED that the motion for reconsideration of the denial of the petition for rehearing en banc is denied.